Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-10, and 12-19 are allowed.
The previous specification objection to the abstract of the invention has been withdrawn –as necessitated by applicant’s amendments to the impacted claims.
The previous claim objections to claims 1, 7, and 10 have been withdrawn –as necessitated by applicant’s amendments to the impacted claims. 
The previous 35 USC § 112(b) rejections of claims 1, 8, 10, and 19 have been withdrawn –as necessitated by applicant’s amendments to the impacted claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Christopher J. Maier (reg. 53,255) on August 13, 2021.
The application has been amended as follows: 
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.
Claim 9, line 2, replace “the address comprises:” with “the individual address comprises:”


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Applicant similarly amended each independent claim to overcome the previous specification objection, claim objections, and 35 USC § 112(b) rejections indicated by the examiner in the previous Office action dated 7/22/2021. 
The closest prior arts of record are the combination of Li et al: US PGPub 20140136762, and Cypher: US PGPub 20100332765. The combination of Li et al and Cypher discloses matching hash key column address to the location of the corresponding metadata where the hash key will be confirmed again and the data location can be identified. The combination of prior art references does not explicitly teach the features of determining, based on the first address and from a plurality of data blocks comprised in the Bloom filter, the target data block associated with the first address –using the combination of limitations disclosed in at least each independent claim.

Therefore, it is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, the claims are allowable as the 
  
Dependent claims 3-9, and 12-18 being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependency on the corresponding independent claims.

If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US PGPub 20180039535 (Tehrani et al) discloses using a probabilistic data structure, such as, for instance, a counting Bloom filter, to track indicators of data quality in memory to proactively determine when corrective action may need to be taken on the data. For instance, embodiments of the present disclosure can 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        8/13/2021